DETAILED ACTION
Claims status
In response to the application filed on 10/16/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 10/16/2020 have been reviewed and accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "A method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH), the method comprising: 
receiving a physical downlink control channel (PDCCH) that provides a downlink control information (DCI) format, wherein: 
the DCI format schedules a PUSCH transmission, 
the DCI format includes a first field indicating a cell, and 
the DCI format includes a second field indicating a carrier of the cell; and transmitting the PUSCH on the carrier of the cell.” [Emphasis Added]

The current claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application, the parent US Patent 10812225, and the priority filed-application 14826813 from which Applicant claims the benefit of a priority date. In view of the specification, the specification only provides “DCI format is used for scheduling PUSCH and triggering RSR transmission”. ¶. [0030]. The parent application, i.e., 14826813, further provides “A DCI format includes information elements (IEs). A DCI format also includes cyclic redundancy check (CRC) bits in order for a UE 114 to confirm a correct DCI format detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits and is configured to a UE 114 by an eNB 102.” ¶. [0077]. The spec further includes “the DCI format can include an “Unlicensed Carrier Indication” IE indicating the carrier for the PUSCH transmission for a same HARQ process.” However, both the current application and the parent ones has failed to provide “the DCI format indicating a first field indicating a cell, and a second field indicating a carrier of the cell”. [Emphasis Added]
Nowhere does in the specification implicitly and/or explicitly disclose “the type of field that is indicating a cell and a carrier of the cell”. In view of the above analysis, both the instant specification and the previous patent fail to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement, i.e., new matters. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 11 and 17 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-20 are also rejected as being dependency upon the rejected base claims.
For the purpose of examinations, Examiner will interpret the claim(s) as best understood.

Claims 4, 11 and 18 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 4 recites "the second field in never included in the DCI format that schedules a PDSCH reception.” [Emphasis Added]
Analysis:
The current claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent US Patent 10812225, and the priority filed-application 14826813 from which Applicant An eNB 102 transmits data information or DCI through respective physical DL shared channels (PDSCHs)”. The spec further includes “DMRS is transmitted only in a bandwidth of a respective PDSCH or PDCCH transmission and a UE 114 can use the DMRS to demodulate information in the PDSCH or PDCCH.” However, both the current application and the parent ones has failed to provide “the second field in never included in the DCI format that schedules a PDSCH reception”. [Emphasis Added]
In view of the above analysis, both the instant specification and the previous patent fail to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement, i.e., new matters. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 11 and 17 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 11 and 18 are also rejected as being dependency upon the rejected base claims. For the purpose of examinations, Examiner will interpret the claim(s) as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gao et al. (US 2016/0044638 A1).
Regarding claim 1; Gao discloses a method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH), the method comprising: 
receiving a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4: Based on the predefined rule or from configuration information signaled to a UE in higher-layer signaling, the eNB, i.e., cell, judges whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0022]); and 
the DCI format includes a second field indicating a carrier of the cell (See Fig. 3: determining, by the UE, according to a result of the judging, the number of transmitted bits in a DCI format of a PDCCH to be detected in a current downlink sub-frame, and detecting the PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE comprise at least two carriers with different Time Division Duplex (TDD) uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. Gao’s claim 1 and ¶. [0019]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).

Regarding claim 2; Gao discloses the method further comprising: receiving a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: th the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 3; Gao discloses the method wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).


Gao discloses a user equipment (UE), comprising: a transceiver (See Fig. 5A and its components; ¶. [0036]) configured to:
receive a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4: Based on the predefined rule or from configuration information signaled to a UE in higher-layer signaling, the eNB, i.e., cell, judges whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0022]); and 
the DCI format includes a second field indicating a carrier of the cell (See Fig. 3: determining, by the UE, according to a result of the judging, the number of transmitted bits in a DCI format of a PDCCH to be detected in a current downlink sub-frame, and detecting the PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE comprise at least two carriers with different Time Division Duplex (TDD) uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. Gao’s claim 1 and ¶. [0019]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).

Gao discloses the UE wherein the transceiver is configured to receive a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 10; Gao discloses the UE wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).

Regarding claim 15; Gao discloses a base station (See Fig. 4 steps and figure 6 components; ¶. [0234]) comprising: a transceiver configured to:
transmit a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4: Based on the predefined rule or from configuration information signaled to a UE in higher-layer signaling, the eNB, i.e., cell, judges whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0022]); and 
See Fig. 3: determining, by the UE, according to a result of the judging, the number of transmitted bits in a DCI format of a PDCCH to be detected in a current downlink sub-frame, and detecting the PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE comprise at least two carriers with different Time Division Duplex (TDD) uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. Gao’s claim 1 and ¶. [0019]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).

Regarding claim 16; Gao discloses the base station, wherein: the transceiver is further configured to transmit a system information block (SIB), and the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier Regarding claim 9; Gao discloses the UE wherein the transceiver is configured to receive a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 17; Gao discloses the base station wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0044638 A1) in view of Pelletier et al. (US 2010/0296467 A1).
Regarding claim 4; Gao discloses the method of Claim 1, wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide scheduling PDSCH reception as taught by Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.
 [Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 5; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, and the transmission from the UE is only on one of the two UL carriers at a given time (Gao: ¶. [0089-0090]).

Regarding claim 6; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission See Fig. 3: ¶. [0042-0045]).

Regarding claim 11; Gao discloses the UE, wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide scheduling PDSCH reception as taught by Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.


Gao discloses the UE wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, and the transmission from the UE is only on one of the two UL carriers at a given time (Gao: ¶. [0089-0090]).

Regarding claim 13; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, the DL carrier and the first of the two UL carriers are in a first frequency band, and the second of the two UL carriers is in a second frequency band (See Fig. 3: ¶. [0042-0045]).

Regarding claim 18; Gao discloses the base station wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.

Regarding claim 19; Gao discloses the base station wherein: the cell includes one downlink (DL) carrier for transmission, the cell includes two uplink (UL) carriers for reception, the DL carrier and the first of the two UL carriers are in a first frequency band, and the second of the two UL carriers is in a second frequency band (See Fig. 3: ¶. [0042-0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that ### as taught by Pelletier to have incorporated in the system of Gao, so that it would provide ###.
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 2015/0282134 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416